EIGHTH AMENDMENT TO SECOND AMENDED AND
RESTATED PURCHASE AND SALE AGREEMENT
 

EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT
(this “Amendment”), dated as of September 15, 2008, between ArvinMeritor
Receivables Corporation, a Delaware corporation (the “Buyer”) and ArvinMeritor
OE, LLC, a Delaware limited liability company (the "Withdrawing Originator"),
Euclid Industries, LLC, a Delaware limited liability company, Meritor Heavy
Vehicle Braking Systems (USA), Inc., a Delaware corporation, Meritor Heavy
Vehicle Systems, LLC, a Delaware limited liability company, Meritor Transmission
Corporation, a Delaware corporation, and ArvinMeritor Assembly LLC, a Delaware
limited liability company (each of the foregoing other than the Buyer and the
Withdrawing Originator, a “Continuing Originator” and collectively, the
“Continuing Originators”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Second Amended and
Restated Purchase and Sale Agreement dated as of September 19, 2005, between the
Buyer, the Withdrawing Originator, and the Continuing Originators, as amended
(the “Agreement”), is hereby further amended as follows, effective as of the
date the Consent appended hereto is executed and released by SunTrust Robinson
Humphrey, Inc. as Administrative Agent (the “Effective Date”):

1.     The Withdrawing Originator no longer shall be an “Originator” or a party
to the Agreement; the Agreement shall be deemed to have terminated with respect
to the purchase and sale of Receivables of the Withdrawing Originator; and the
definition of "Originator" in Section 1.1 of the Agreement shall be amended to
read as follows:

“Originator” means Euclid Industries, LLC, Meritor Heavy Vehicle Braking Systems
(USA), Inc., Meritor Heavy Vehicle Systems, LLC, Meritor Transmission
Corporation, and ArvinMeritor Assembly LLC.

2.     The term "Second Tier Agreement," as used in the Agreement, shall mean
the Amended and Restated Loan Agreement, of even date, among the Buyer, as
Borrower, ArvinMeritor, Inc., as Initial Collection Agent, the Lenders and
Co-Agents from time to time party thereto, and SunTrust Robinson Humphrey, Inc.
as Administrative Agent. Unless otherwise specified or defined in the Agreement,
capitalized terms used in the Agreement, as amended by this Amendment, are used
as defined in the Second Tier Agreement, as such Second Tier Agreement is
amended or modified from time to time.

3.     THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK. (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW)).

4.     This Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

<Signature pages follow>

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized officers as of the date first above written.

                              ArvinMeritor Receivables Corporation,
                              as Buyer
 
 
                              By: /s/ Mary A. Lehmann
                              Name:   Mary A. Lehman
                              Title:     President and Treasurer
 

                              ArvinMeritor OE, LLC, as the
Withdrawing Originator
 
 
                              By: /s/ Mary A. Lehmann                    
                              Name:   Mary A. Lehman
                              Title:     Vice President and Treasurer
 
                              ArvinMeritor Assembly LLC, as a
Continuing Originator
 
 
                              By:      /s/ Mary A. Lehmann
                              Name:   Mary A. Lehman
                              Title:     Vice President and Treasurer
 
 

                              Euclid Industries, LLC, as a Continuing Originator
 
 
                               By: /s/ Mary A. Lehmann
                              Name:   Mary A. Lehman
                              Title:     Vice President and Treasurer
 
 

                              Meritor Heavy Vehicle Braking Systems (USA),
Inc., 

                                           as a Continuing Originator
 
 
                              By: /s/ Mary A. Lehmann
                              Name:   Mary A. Lehman
                              Title:     Vice President and Treasurer
                              

                             

                              Meritor Heavy Vehicle Systems, LLC, as a
Continuing Originator
 
 
                              By: /s/ Mary A. Lehmann                    
                              Name:   Mary A. Lehman
                              Title:     Vice President and Treasurer
 

                              Meritor Transmission Corporation, as a Continuing
Originator
 
 
                              By: /s/ Mary A. Lehmann
                              Name:   Mary A. Lehman
                              Title:     Vice President and Treasurer
 
 

--------------------------------------------------------------------------------







CONSENT
 

Reference is made to that certain Amended and Restated Loan Agreement dated as
of September 15, 2008 among ArvinMeritor Receivables Corporation, ArvinMeritor
Inc., the Lenders and Co-Agents from time to time party thereto, and SunTrust
Robinson Humphrey, Inc. as Administrative Agent (the “Loan Agreement”); and all
capitalized terms used in this Consent and not otherwise defined herein are used
with the terms ascribed to them in such Loan Agreement. Pursuant to Section 15.2
of the Loan Agreement, the Co-Agents have determined that only the consent of
the Administrative Agent is required in connection with the foregoing Eighth
Amendment to Second Amended and Restated Purchase and Sale Agreement, and
accordingly, by signing below, the Administrative Agent hereby consents to the
execution, delivery, and performance thereof by Borrower and the Originators.

Dated: September 15, 2008

                                                       SUNTRUST ROBINSON
HUMPHREY, INC.,
                                                                         as
Administrative Agent



                                             By:   /s/ Kecia
Howson                  

Name:  Kecia Howson

Title:    Director

